Case 8:19-cv-01784-TPB-AAS Document 25 Filed 01/16/20 Page 1 of 3 PageID 195



                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION



MATTHEW PITTARD; and                            Case No.: 8:19-CV-1784
MATTHEW ALLENDE,

                           Plaintiffs,
      v.

H.E. SHEIKH KHALID BIN HAMAD
BIN KHALIFA AL THANI et al,

                           Defendants.

               PARTIALLY OPPOSED PLAINTIFFS’ MOTION
                     FOR ENLARGEMENT OF TIME
           TO RESPOND TO DEFENDANTS’ MOTIONS TO DISMISS

    Plaintiffs MATTHEW PITTARD and MATTHEW ALLENDE, by and

through counsel, hereby moves this Honorable Court to extend the deadline

to respond to Defendants Sheikh Khalid bin Hamad bin Khalifa Al Thani

and Al Anabi Racing USA, LLC’s Motions to Dismiss from January 16,

2020, to Jan 24, 2020.

    In support of this Motion, Plaintiffs state as follows:

    1. Defendants filed their Motions to Dismiss on the eve of January 2, 2020

(Docs. 22, 24).

    2. The deadline to respond to Defendants’ motions is January 16, 2020.

    3. Defendants raise multiple legal arguments, and Plaintiffs seek additional

time to adequately prepare responses.



                                          1
Case 8:19-cv-01784-TPB-AAS Document 25 Filed 01/16/20 Page 2 of 3 PageID 196



    4. Counsel for Plaintiffs has conferred with counsel for Defendants.

Counsel for Al Anabi Racing USA, LLC, does not oppose this request, and

consents to a five (5) business day enlargement, with a deadline of Friday,

January 24, 2020. Counsel for Sheikh Khalid opposes and only consents to a

three (3) business day enlargement, with a deadline of Wednesday, January 22,

2020.


        WHEREFORE, Plaintiffs respectfully request that this Honorable Court

grant Plaintiffs’ Motion for Enlargement of Time and allow Plaintiffs eight

additional days to respond to Defendants’ Motions to Dismiss, and to grant

Plaintiffs’ motion by entering the Attached Order.


                                                           Respectfully Submitted,

                                                           /s/Rebecca L. Castaneda
                                                            Rebecca L. Castaneda
                                                         Florida Bar No. 1007926
                                                        The Castaneda Law Firm
                                                         506 N. Armenia Avenue
                                                      Tampa, Florida 33609-1703
                                                                   (813) 694-7780
                                                rc@attorneyrebeccacastaneda.com




                                         2
Case 8:19-cv-01784-TPB-AAS Document 25 Filed 01/16/20 Page 3 of 3 PageID 197



                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing has been electronically

filed on January 16, 2020, and sent electronically to all parties using the CM/ECF

system.




                                                               Respectfully Submitted,

                                                               /s/Rebecca L. Castaneda
                                                                Rebecca L. Castaneda
                                                             Florida Bar No. 1007926
                                                            The Castaneda Law Firm
                                                             506 N. Armenia Avenue
                                                          Tampa, Florida 33609-1703
                                                                       (813) 694-7780
                                                    rc@attorneyrebeccacastaneda.com




                                           3
